Citation Nr: 1717910	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from February 26, 2010 through February 17, 2014.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from May 1986 to October 1986, from December 1990 to May 1991, and from July 1996 to October 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, granted an increased (50 percent) rating for PTSD, from February 26, 2010.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) later that month.

In an August 2014 decision, an RO Decision Review Officer (DRO) granted an increased, 70 percent rating for PTSD, as well as a total disability rating based on individual unemployability (TDIU), each from February 18, 2014.  However, the RO continued to deny a rating in excess of 70 percent for PTSD in an August 2014 supplemental statement of the case (SSOC).

In May 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

In May 2016, the Board, inter alia, dismissed the Veteran's appeal as to the claim for a rating in excess of 70 percent for PTSD from February 18, 2014.  The claim for a rating in excess of 50 percent for PTSD from February 26, 2010 through February 17, 2014 was remanded to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the remaining matter on appeal (as reflected in an October 2016 SSOC) and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

The Board points out that the issue of entitlement to an earlier effective date for the award of a TDIU was remanded to the AOJ in May 2016 for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC was issued in April 2017, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in May 2017, and a "Certification of Appeal" form (VA Form 8) pertaining to the earlier effective date issue was completed later in May 2017.  Regardless, the issue of entitlement to an earlier effective date for the award of a TDIU cannot yet be addressed by the Board because there is a pending request for a Board hearing.  This matter may be the subject of a future Board decision, if necessary.

Additionally, the Board notes that, in an August 2011 rating decision, the RO denied the Veteran's petition to reopen a claim for service connection for joint pain, as well as denied a claim for service connection for type II diabetes mellitus.  In November 2011, the Veteran filed an NOD.  An SOC was issued in August 2014, and the Veteran filed a substantive appeal (via a VA Form 9) in September 2014.  Information obtained from VA's Veterans Appeals and Control Locator System (VACOLS) reflects that appeals as to the noted matters were closed in October 2014 for "failure to respond."  Hence, these issues have not been certified to the Board for adjudication (via a VA Form 8, Certification of Appeal).

As for the matter of representation, the Board notes that, while the Veteran previously was represented by private attorney Kenneth L. LaVan, in January 2017, the Veteran granted a power-of-attorney in favor of private attorney Adam Neidenberg with regard to the claim on appeal.  The Board recognizes the change in representation.

For reasons expressed below, the remaining matter on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action on the claim for an increased rating for PTSD, for the period from February 26, 2010 through February 17, 2014. is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

After the issuance of the October 2016 SSOC, and following certification of the appeal to the Board, the Veteran's representative submitted additional evidence that is relevant to the claim for an increased rating for PTSD.  Specifically, he submitted the report of a November 2016 vocational assessment from vocational rehabilitation consultant J.M. Salek, which includes an opinion as to the impact of the Veteran's service-connected psychiatric disability on his occupational functioning during the period at issue in this appeal.  This pertinent evidence has not been considered by the AOJ.  Moreover, although the Veteran's substantive appeal pertinent to the increased rating claim was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (2016) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  

Under these circumstances, coupled with the recent change in representation, and, in consideration thereof, the additional action ordered below, the Board finds that a remand is warranted for the AOJ to consider the remaining claim on appeal in light of the additionally-received evidence, and for issuance of the necessary SSOC reflecting such consideration..  See Id.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the Veteran should be given another opportunity to provide authorization to enable the AOJ to obtain all pertinent Vet Center records (identified as the Vet Center in Marietta, Georgia in an October 2015 VA mental health note).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.  Adjudication of the claim should include consideration of whether staged rating of the disability-assignment of different ratings for different periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim for an increased rating for PTSD from February 26, 2010 through February 17, 2014 that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain his complete treatment records for a psychiatric disability from the Vet Center in Marietta, Georgia, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for an increased rating for PTSD from February 26, 2010 through February 17, 2014 in light of all pertinent evidence (to particularly include the report of the November 2016 vocational assessment from J.M. Salek and any other relevant evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in October 2016), and all legal authority (to include consideration of whether staged rating of the disability is warranted). 

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that reflects consideration of all additional relevant evidence received since the October 2016 SSOC, and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




